                Case:
ILND 450 (Rev. 10/13)    1:20-cv-01820
                      Judgment in a Civil Action   Document #: 41 Filed: 06/21/21 Page 1 of 1 PageID #:238

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

 Preston Watts, individually and on behalf of all
 others similarly situated,

 Plaintiff,                                                          Case No. 20 C 1820
                                                                     Judge Marvin E. Aspen
 v.


 EMERGENCY TWENTY FOUR, INC., d/b/a )
 EMERgency24, an Illinois corporation,
 Defendants.

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff
                    and against defendant
                    in the amount of $

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff shall recover costs from defendant.


                    in favor of defendant
                    and against plaintiff

          Defendant shall recover costs from plaintiff.


                    other: Case is dismissed for failure to state a claim

This action was (check one):

      tried by a jury with Judge  presiding, and the jury has rendered a verdict.
      tried by Judge Marvin E. Aspen without a jury and the above decision was reached.
      decided by Judge Marvin E. Aspen.



Date: 6/21/2021                                                  Thomas G. Bruton, Clerk of Court

                                                                 Amanda Scherer, Deputy Clerk
